Mr. Justice Taylor dissenting. Ordinarily a corporation—and of course any individual—no matter what its character, may bring suit in a court of equity and the court is not entitled to refuse it a hearing or to give it- relief simply because it may be conducting an illegitimate business, or what purports to be, in a way the court does not feel inclined personally to sanction. The fact that it claims to be an educational institution and, further, makes extravagant claims concerning its capacity to educate those who become members does not take away from it the right to sue or relieve it from the obligation to be sued. Jurisdiction is not dependent upon the reputation or character or quality of the suitor. Pomeroy’s Equity Jurisprudence, vol. 1, sec. 399. If the converse were true, one chancellor, believing—for example—that osteopathy or a correspondence school is a humbug, might refuse such an organization a hearing; while another, believing it of great virtue, would take jurisdiction. That would lead to uncertainty and breed litigation. In the furtherance of its business a corporation may be shown to be indulging in extravagant “deal talk” or in the grossest hyperbole, yet, as long as it is allowed by the officers of the State to exist as a corporation it is not thereby deprived of its standing in court and its right to have others prevented from stealing or undertaking to steal its property. The gravamen of the bill in the instant case was a perpetual injunction prohibiting the defendants from illegally meddling and interfering with and injuriously affecting a certain part of the business of the complainant. Whether or not, by and large, it was conducting itself as a valuable or vicious institution of learning or in any such, way that its con: duct would justify quo warranto proceedings, is not before us; such questions may be answered only by apt proceedings instituted by the proper officers of the State. Inasmuch as it is admitted by the opinion of the majority that the complainant is a de facto corporation, it follows that, as such, it is entitled to sue and be sued; and as the special subject-matter of the' litigation in the instant case does not in any way involve a question of fraud on the part of the plaintiff, obviously what it asks for would readily be granted were it not that the court does not like the way in which, at large, it is conducting its business. The essence of the bill is the misconduct of the defendants in that they were sending letters to the students or prospective students of the complainant advising them to cancel or default in their contracts with the complainant; and the question is, the legality of the conduct of the defendants in communicating with the students and prospective students of the plaintiff. That, it will be seen, is an entirely different subject-matter, and clearly segregated from the conduct of the plaintiff in relation to its own students and prospective students or its relation to the public. Pomeroy says, as quoted in the majority opinion, that the doctrine of clean hands “does not extend to any misconduct however gross which is unconnected with the matter in litigation and with which the opposite party has no concern.” In the Manhattan Medicine Co. case, 108 U. S. 218, the court held that as the complainant was selling a bottle of medicine which had on it a fraudulent, untrue label, it had no right to ask a court of equity to protect that particular deception. That is sound. If here chiropractic were a fraud, the same principle would be applicable. In Uri v. Hirsch, 123 Fed. 568, the court merely held that a trade-mark containing a false representation will not be protected, and the diction quoted from that case, that such a complainant should be turned out of court, is good law. But the case and all it contains is not in any way apt here. The Mossler case, supra, contains the nearest parallel to the instant case and the Supreme Court there held that the doctrine of clean hands did not apply. The Illinois Health University case, supra, was—what this cause should be—a quo warranto proceeding, and the court very properly held that the charter of the so-called University should be revoked. If the instant case were quo warranto, the reas oiling of the majority opinion might be irresistible. But a court of equity does not revoke a charter, nor do the equivalent; it has no such power. It is stated, further, in the majority opinion that the “complainant business is contrary to public policy,” and yet it is admitted that the complainant is a duly chartered corporation, entitled to sue and be sued, and that chiropractic, its chartered purpose, and which it is entitled to teach, is legitimate. In the trade-mark case, Epperson & Co. v. Blumenthal, supra, as in the Manhattan Medicine Co. case, supra, the court held properly that the trade-mark, as used, announced that which was fals,e, and that that particular misrepresentation would not be protected. And, in the Joseph case, supra, the court refused to protect, as a trade-mark, certain words stamped on razors, which words were false. The principle sanctioned by the majority opinion does not seem to be supported by any known decision. And, if that principle becomes the law, there is not a single corporation, industrial, political, educational, charitable or religious, that may not, every time it appears in a court of equity, have its standing and its right to sue challenged; thus turning over to a court of equity the well-recognized function of the Attorney General. Of course, bearing in mind what the evidence shows, it might be well and for the public good that the business of- the complainant be investigated, and, if found to be vicious, its charter revoked. Being’ of the opinion, however, that the complainant is a duly chartered corporation and, according to well-known principles of our equity jurisprudence, entitled to have the- matters involved in the bill of complaint considered by the court—apart from what it may be doing or trying to' do, as a so-called educational institution, at large—I am constrained to dissent. City of Chicago v. Union Stock Yards Co., supra; Mossler v. Jacobs, supra; 11 Am. & Eng. Encyc. of Law (2nd Ed.) 164; Pomeroy’s Equity Jurisprudence, vol. 1, sec. 399.